UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-1111



MICHAEL KEITH RIVERS,

                                              Plaintiff - Appellant,

          versus


AVIS CONSTRUCTION COMPANY, INCORPORATED; EQUAL
EMPLOYMENT      OPPORTUNITY      COMMISSION;
COMMONWEALTH OF VIRGINIA, Department of Labor
and Industry; THE DEPARTMENT FOR RIGHTS OF
VIRGINIANS WITH DISABILITIES,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-01-749-7)


Submitted:   March 21, 2002                 Decided:   March 28, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Keith Rivers, Appellant Pro Se. Linda Davis Frith, FRITH,
ANDERSON & PEAKE, Roanoke, Virginia; Caren Ilene Friedman, EQUAL
EMPLOYMENT OPPORTUNITY COMMISSION, Washington, D.C.; Catherine F.
Hutchins, Assistant Attorney General, John P. Josephs, Jr., OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Michael    Keith   Rivers   appeals   the   district   court’s   order

dismissing his complaint alleging a violation of the Americans with

Disabilities Act, see 42 U.S.C.A. §§ 12101-12213 (West 1995 & Supp.

2001), by his employer, Avis Construction, and negligence on the

part of the remaining Appellees in investigating his claims.             We

have reviewed the record and the district court’s opinion and find

no reversible error.     Accordingly, we affirm on the reasoning of

the district court.     See Rivers v. Avis Construction Co., CA-01-

749-1 (W.D. Va. Jan. 10, 2002).         Additionally, we deny Rivers’

motions to subpoena all parties involved and for production of

documents.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                                 AFFIRMED




                                    2